Citation Nr: 1216777	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  07-13 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for Type-II diabetes mellitus, for the period prior to February 8, 2010.

2.  Entitlement to an increased, staged rating in excess of 40 percent for Type-II diabetes mellitus, for the period since February 8, 2010. 

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, with rigidity and bradykinesis, for the period prior to November 30, 2009.

4.  Entitlement to an increased, staged rating in excess of 40 percent for peripheral neuropathy of the left lower extremity, with rigidity and bradykinesis, for the period since November 30, 2009.

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, with rigidity and bradykinesis, for the period prior to November 30, 2009.

6.  Entitlement to an increased, staged rating in excess of 40 percent for peripheral neuropathy of the left lower extremity, with rigidity and bradykinesis, for the period since November 30, 2009.

7.  Entitlement to an effective date prior to August 28, 1998 for the grant of service connection for Type-II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from December 1953 to June 1969 and August 1969 to October 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

An August 2005 rating decision granted the Veteran's claims of entitlement to service connection for diabetes mellitus and peripheral neuropathy of the lower extremities, and assigned a 20 percent disability evaluation for his diabetes mellitus, effective August 28, 1998 and a 10 percent evaluation for each lower extremity, effective August 20, 2004.  

Subsequently, in a December 2010 rating decision, the RO granted service connection for rigidity and bradykinesis of the lower extremities as secondary to Parkinson's disease; the RO combined, for purposes of rating, the Veteran's rigidity and bradykinesis of the lower extremities as secondary to Parkinson's disease with the Veteran's peripheral neuropathy of the lower extremities, and recharacterized the disabilities as peripheral neuropathy with rigidity and bradykinesis due to Parkinson's disease, and assigned 40 disability evaluations per lower extremity, effective November 30, 2009.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the rating period prior to February 8, 2010, the Veteran's Type-II diabetes mellitus was manifested by use of insulin and diet restriction, without demonstration of requirement of regulation of activity.

2.  Throughout the rating period since February 8, 2010, the Veteran's Type-II diabetes mellitus is manifested by use of insulin and diet restriction, with regulation of activity.

3.  Throughout the rating period prior to November 30, 2009, the Veteran's peripheral neuropathy of the left lower extremity with rigidity and bradykinesis was productive of mild neuritis with incomplete paralysis of the sciatic nerve.

4.  Throughout the rating period since November 30, 2009, the Veteran's peripheral neuropathy of the left lower extremity with rigidity and bradykinesis is productive of moderately severe neuritis with incomplete paralysis of the sciatic nerve.

5.  Throughout the rating period prior to November 30, 2009, the Veteran's peripheral neuropathy of the right lower extremity with rigidity and bradykinesis was productive of mild neuritis with incomplete paralysis of the sciatic nerve.

6.  Throughout the rating period since November 30, 2009, the Veteran's peripheral neuropathy of the right lower extremity with rigidity and bradykinesis is productive of moderately severe with incomplete paralysis of the sciatic nerve.

7.  A claim of entitlement to service connection for diabetes mellitus was received on August 28, 1998; the Veteran's claim was initially denied in a December 1998 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for Type-II diabetes mellitus, for the period prior to February 8, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for an initial evaluation in excess of 40 percent for Type-II diabetes mellitus, for the period since February 8, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

3.  The criteria for an initial disability evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, with rigidity and bradykinesis due to Parkinson's disease, for the period prior to November 30, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8620 (2011).

4.  The criteria for an initial disability evaluation in excess of 40 percent for peripheral neuropathy of the left lower extremity, with rigidity and bradykinesis due to Parkinson's disease, for the period since November 30, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8620 (2011).

5.  The criteria for an initial disability evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity, with rigidity and bradykinesis due to Parkinson's disease, for the period prior to November 30, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8620 (2011).

6.  The criteria for an initial disability evaluation in excess of 40 percent for peripheral neuropathy of the right lower extremity, with rigidity and bradykinesis due to Parkinson's disease, for the period since November 30, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8620 (2011).

7.  The requirements are not met for an effective date prior to August 28, 1998 for the grant of service connection for diabetes mellitus.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  The initial letters in January and March 2005 explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, and subsequent to the grant of service connection, letters in March 2009 and May 2010 explained the evidence necessary to substantiate the claims of entitlement to increased ratings and an earlier effective date, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, a July 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claims.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran has been examined by VA in connection with his claims; the Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a whole, the examination reports addressed the findings pertinent to the relevant rating criteria in this case and considered the Veteran's subjective complaints.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

Analysis

Diabetes Mellitus

The Veteran's Type-II diabetes mellitus is evaluated under 38 C.F.R. § 4.119, DC 7913.  Under this Diagnostic Code, a 20 percent rating is assigned where insulin and a restricted diet, or an oral hypoglycemic agent and restricted diet are required.  A 40 percent rating requires insulin, restricted diet, and regulation of activities.  The next highest possible rating under this Code is 60 percent, requiring insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that are not compensable if related separately.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

Upon reviewing these rating criteria in relation to the relevant medical evidence, the Board finds that the Veteran's overall disability picture is consistent with the currently assigned 20 percent rating for the rating period prior to February 8, 2010, and that a higher evaluation is not warranted.  The objective clinical evidence of record indicates that the Veteran utilized medication for control of his diabetes mellitus, but that the Veteran's diabetes mellitus did not require regulation of his daily activities.  At the Veteran's June 2005 VA examination, the Veteran denied experiencing ketoacidosis or hypoglycemic reactions.  He also denied having been  hospitalized for his diabetes mellitus.  Private treatment records from A. K., M.D., dated July 2008, indicate that the Veteran is not dependent on insulin for control of his diabetes mellitus, and that his activities are not restricted due to his diabetes mellitus.  Other than noting diabetes mellitus, the private medical records dated from the 1990s to the VA examination in 2005 contain no specific findings.

Moreover, the Veteran's complications (hypertension, peripheral neuropathy, diabetic retinopathy, and erectile dysfunction) are separately evaluated.  Thus, the Board finds that the Veteran's diabetes mellitus fits within the criteria for the initially assigned 20 percent disability evaluation for the period prior to February 8, 2010. 

The Board also finds that the Veteran's overall disability picture since February 8, 2010 is consistent with a 40 percent rating, but no higher.  According to the Veteran's February 2010 VA examination report, the Veteran uses medication for control of his diabetes mellitus, including insulin, and requires restriction of his diet; his diabetes mellitus also requires regulation of his daily activities.  The Veteran reports that he was hospitalized twice for episodes of hyperglycemia, but denied a history of ketoacidosis or hypoglycemia requiring hospitalization.  He also denied loss of strength and fecal leakage.  The Veteran did not report that he sought treatment from a diabetic care provider, and his complications such as erectile dysfunction, coronary artery disease, and peripheral neuropathy continue to be separately evaluated.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Thus, the Board finds that the Veteran's diabetes mellitus fits within the criteria for a 40 percent disability evaluation, for the entire rating period since February 8, 2010, but does not meet the criteria for a rating in excess of 40 percent. 

Peripheral Neuropathy of the Lower Extremities

The Veteran's peripheral neuropathy of the left and right lower extremities, with rigidity and bradykinesis due to Parkinson's disease, are rated according to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8620 for paralysis of the sciatic nerve.  

Under Diagnostic Code 8620, for the sciatic nerve, a 10 percent evaluation is assigned for mild incomplete paralysis and a 20 percent rating requires moderate incomplete paralysis.  For a 40 percent disability evaluation, there must be moderately severe incomplete paralysis.  A 60 percent rating requires severe incomplete paralysis, with marked muscular atrophy.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6.

Upon reviewing these rating criteria in relation to the evidence for consideration, throughout the entire rating period prior to November 30, 2009, the Board finds that the Veteran's disability picture is most consistent with his current 10 percent disability rating per lower extremity for his peripheral neuropathy with rigidity and bradykinesis.  While the evidence shows that the Veteran experienced numbness of the feet, the evidence did not show that he experienced moderate incomplete paralysis of the sciatic nerve; the June 2005 VA examiner described his peripheral neuropathy as mild, and noted that there was no evidence of abnormalities of the feet, atrophy of the muscles, or decreased motor function; there was decreased sensation to light touch in the feet, but sensory examination was otherwise normal and the Veteran had normal reflexes.  

In considering the rating criteria in relation to the evidence of record throughout the rating period since November 30, 2009, the Board finds that the Veteran's disability picture is most consistent with his current 40 percent disability rating per lower extremity for his peripheral neuropathy with rigidity and bradykinesis. Upon examination in February 2010, the Veteran reported experiencing numbness and tingling of the feet and incontinence.  Muscle tone was intact, without evidence of cogwheel rigidity, and motor strength was normal; there was no evidence of muscle atrophy, but sensation to pinprick and vibration was decreased from the malleoli to the tips of the toes.  Reflexes were 2+, except for ankle jerk reflexes, which were 1+.   The VA examiner found that the Veteran's erectile dysfunction and peripheral neuropathy were secondary to his diabetes mellitus, but that the Veteran's incontinence was related to his Parkinson's disease.  Therefore, his symptomatology most closely fits within the criteria for the currently assigned 40 percent disability evaluation for each lower extremity.  

Additional Considerations

The Board also considered the Veteran's statements that his disabilities are worse and that he should be granted higher ratings based, in part, on his lay statements.  To the extent that he contends that higher ratings should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various statements, his service-connected disabilities have worsened.  The Veteran also complained of an increase in his symptoms at his VA examinations.  However, the VA examiners found that the Veteran's service-connected disabilities were as previously characterized and were productive of no more than mild effects on his activities of daily living.  Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  More competent evidence concerning the nature and extent of the Veteran's service-connected disabilities were provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  


Extraschedular Considerations

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are adequate in this case; in fact, in many instances, the Veteran's assigned disability evaluation is in excess of the symptomatology demonstrated upon examination.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, as the criteria more than address the Veteran's impairments.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Earlier Effective Date

Legal Criteria

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2011).  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be the day following the date of separation from service - if the veteran filed a claim within one year after service.  Otherwise, the effective date will be the date of receipt of his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

Where compensation is awarded pursuant to a liberalizing law or VA issue, the effective date shall be in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 C.F.R. § 3.114.  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  If a claim is reviewed at the request of a claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(1)-(a)(3).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran that may be interpreted as applications or claims, both formal and informal, for benefits.  VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal claim must identify the benefit sought.  See 38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered by the VA, a specific claim in the form prescribed by the Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  All claims for benefits filed with the VA, formal or informal, must be in writing.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

The Board notes that a Federal District Court held in Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) (Nehmer II), that, in its 1989 decision voiding all denials "made under" the former section 3.311a(d), the court intended to void all decisions denying service connection for a condition that would qualify for presumptive service connection under the regulations subsequently issued under the Agent Orange Act of 1991.  However, the holding in that case has now been incorporated in regulatory form at 38 C.F.R. § 3.816 (2011), Awards under the Nehmer Court Orders for disability or death caused by a condition presumptively associated with herbicide exposure, which provides, in pertinent part, as follows:  

(a) Purpose.  This section states effective-date rules required by orders of a United States district court in the class-action case of Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.). 

(b) Definitions.  For purposes of this section-

(1) Nehmer class member means: 
(i) A Vietnam veteran who has a covered herbicide disease; 

(2) Covered herbicide disease means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  Those diseases are: 
(i) Type 2 Diabetes.

(c) Effective date of disability compensation.  If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease. 

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or 

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§  3.114 and 3.400.  

(e) Effect of other provisions affecting retroactive entitlement-- (1) General.  If the requirements specified in paragraphs (c)(1) or (c)(2) ... of this section are satisfied, the effective date shall be assigned as specified in those paragraphs, without regard to the provisions in 38 U.S.C. 5110(g) or § 3.114 prohibiting payment for periods prior to the effective date of the statute or regulation establishing a presumption of service connection for a covered herbicide disease.  


 (g) Awards covered by this section.  This section applies only to awards of disability compensation or DIC for disability or death caused by a disease listed in paragraph (b)(2) of this section. 

38 C.F.R. § 3.816 (2011).  

The Veteran was a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1) and had a "Covered herbicide disease" within the meaning of 38 C.F.R. § 3.816(b)(2), i.e., diabetes mellitus.  

In this case, the Veteran initially filed a claim of entitlement to service connection for diabetes mellitus, which was received by the RO on August 28, 1998; the RO denied the claim in a December 1998 rating decision.  Diabetes mellitus was added as a disease presumptively due to in-service exposure to herbicides effective May 8, 2001.  See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed.Cir. 2002).  The Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for diabetes mellitus in August 2004, and in the August 2005 rating decision, which granted service connection for the Veteran's diabetes mellitus, the RO assigned an effective date of August 28, 1998 for the grant of the Veteran's claim of entitlement to service connection for diabetes mellitus, in accordance with the provisions of 38 C.F.R. § 3.816(c)(2).  See 38 C.F.R. § 3.114.

The Board also notes that the record contains no communication from the Veteran, or an authorized representative, until August 28, 1998, when a VA Form 21-526, with an attached statement, was received from the Veteran. There is also no indication the Veteran specifically acted to file a claim for service connection for diabetes mellitus prior to August 28, 1998.  Indeed, he has not alleged that he made any attempts to file a claim prior to that date.  The Board further points out that the claimed disability was not shown in the Veteran's service medical records.  Moreover, the Board points out there is no provision for payment of benefits from an earlier date based on a disorder's existence from a date previous to the receipt of the claim, unless the claim is filed within one year of separation from service.  See 38 C.F.R. §§ 3.400(b)(2).  As such, there is no basis for an effective date for service connection for diabetes mellitus prior to August 28, 1998.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also 38 C.F.R. § 3.400(b).  

So, for these reasons, the Board finds that there is a preponderance of the evidence against the Veteran's claim for an earlier effective date for service connection of his diabetes mellitus.  Therefore, his claim must be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).






















[Continued on next page]




ORDER

An initial evaluation in excess of 20 percent for Type-II diabetes mellitus prior to February 8, 2010 is denied.

Entitlement to a disability rating in excess of 40 percent for Type-II diabetes mellitus since February 8, 2010 is denied.

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity with rigidity and bradykinesis due to Parkinson's disease, for the period prior to November 30, 2009, is denied.

Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy of the left lower extremity with rigidity and bradykinesis due to Parkinson's disease, for the period since November 30, 2009, is denied.

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity with rigidity and bradykinesis due to Parkinson's disease, for the period prior to November 30, 2009, is denied.  

Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy of the right lower extremity with rigidity and bradykinesis due to Parkinson's disease, for the period since November 30, 2009, is denied.

The claim of entitlement to an effective date prior to August 28, 1998 for the grant of service connection for Type-II diabetes mellitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


